DETAILED ACTION
This office action is in response to applicant’s filing dated April 3, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 3, 2022 has been entered.
 

Status of Claims
Claim(s) 56-60 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 3, 2022.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-55; and addition of new claim(s) 56-60. 
Applicants elected without traverse (R,S’)-4’-methyoxy-1-naphthylfenoterol as the GPR55 antagonist compound species; (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin as the pharmaceutical composition formulation species; and pancreatic tumor resistant to doxorubicin as the cancer cell type in the reply filed on February 4, 2019.  The requirement is still deemed proper.  
New claims 56-60 are directed to the elected species and thus are presently under examination.  Claims 56-60 are presently under examination as they relate to the elected species:
(R,S’)-4’-methyoxy-1-naphthylfenoterol, (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin; and pancreatic tumor resistant to doxorubicin 

Priority
The present application is a national stage entry of PCT/US16/54819 filed on September 30, 2016, which claims benefit of US Provisional Application No. 62/235,853 filed on October 1, 2015.  The effective filing date of the instant application is October 1, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al (WO 2013/177418 A1, cited in the IDS) in view of Chen et al (FEBS J, 2011; 278:3226-3245); Kornmann et al (Cancer Res, 1999; 59:3505-3511); Long et al (Expert Opin Ther Targets, 2011; 57(7):817-828); Cui et al (Current Pharmaceutical Design, 2012; 18:2464-2471); Xiao et al (The Anatomical Record, 2012; 295:2122–2128); Sui et al (The Journal of International Medical Research, 2012; 40:426-435); McCubrey et al (Oncotarget, 2012; 3(10):1068-1111, cited in a previous Office Action); and Andradas et al (EJC Supplements, 2010, 8(5):91).
	Regarding claim 56, Wainer teaches a method of treating a disorder or disease regulated by cannabinoid (CB) receptor activity comprising administering to a subject having or at risk of developing a disorder or disease regulated by CB receptor activity an effective amount of a compound (claim 1), further comprising selecting a subject having or at risk of developing a disorder or disease regulated by CB receptor activity prior to administering  therapeutically effective amount of a compound (claim 10); wherein the compound is (R,S’)-4’-methoxy-1-napthylfenoterol (MNF) (claim 7), wherein the method is used for treating a tumor (claim 13); wherein selecting the subject having or at risk of developing a disorder or disease regulated by CB receptor activity comprises measuring CB receptor activity or expression ( or both) in a sample obtained from the subject, wherein the presence of CB receptor activity or expression ( or both) indicates that the subject has or is at risk of developing a disorder or disease regulated by CB receptor activity (claim 11); wherein the CB receptor is GPR55 (claim 16), wherein the method further comprises administering an additional therapeutic agent prior to, concurrent with, or subsequent to administration of the compound (claim 17), wherein the therapeutic agent is a chemotherapeutic agent (claim 18).  Wainer teaches a tumor which may express a CB receptor is pancreatic cancer [0176].  Wainer teaches doxorubicin is suitable for use in combination with the disclosed compounds ([0184] and Table 6).
Wainer does not explicitly teach administering the (R,S)-4-methoxy-1-naphthylfenoterol to treat tumors resistant to doxorubicin or testing the pancreatic cancer cells that have developed resistance to doxorubicin is overexpressing (a) multidrug resistance protein 1 (“MRP1”), (b) multidrug resistance protein 5 (“MRP5”), (c) β-catenin and (d) cyclin D1. However, Wainer does teach the use of doxorubicin for use in combination with the disclosed therapies [0184]. Moreover, Wainer teaches pretreatment of PANC-1 cells with MNF significantly abrogated the induction of ERK1/2 phosphorylation [0285].  PANC-1 cells are pancreatic tumor cells as noted in Table 6.  Thus, Wainer teaches pretreatment with GPR55 antagonist, inhibits ERK phosphorylation in tumor cells.  Moreover, Wainer teaches measuring cyclin D1 expression in tumors treated with vehicle and MNF [039] and shows that MNF treatment decreases cyclin D1 expression.  Thus, Wainer suggests measuring cyclin D1 expression.  
Moreover, Chen teaches doxorubicin is an anthracycline antibiotic (page 3227, right, 2nd paragraph); MRP1 has ubiquitous tissue expression and anticancer drug resistant profile includes anthracyclines (Table 1); MRP5 is expressed in all major tissues and anticancer drug resistant profile includes doxorubicin (Table 1); MRP1 can confer resistance to doxorubicin (page 2229, left, last paragraph); MRP5 can confer resistance to several anticancer drugs including doxorubicin (page 3234, left, last bridge paragraph).  Thus, Chen establishes that it was known in the art that MRP1 and MRP5 could confer resistance to doxorubicin.
Kornmann teaches pancreatic cancers overexpress cyclin D1 and this overexpression correlates with decreased postoperative patient survival (page 3505, right, 2nd paragraph).  Kornman further teaches resistance of tumor cells to various cytotoxic drugs is a major impediment to cancer chemotherapy; it may occur via a number of mechanisms, including overexpression of MRP gene products (page 3508, right, 2nd paragraph); it is well established that pancreatic cancers are often resistant to standard therapy; cyclin D1 suppression decreased MDR1 and MRP mRNA levels (page 3509, right, last paragraph); one of the hallmarks of pancreatic cancer is the failure of standard chemotherapeutic agents to suppress tumor spread in vivo and cancer cell growth in vitro; the present observations suggest that cyclin D1 plays an important role in the pathobiology and aggressiveness of human pancreatic cancer; therapeutic strategies aimed at cyclin D1 may have the dual advantage of suppressing pancreatic cancer growth while enhancing the chemosensitivity of the tumor cells.  Kornmann establishes that pancreatic cancer overexpresses cyclin D1; cyclin D1 overexpression correlates with decreased patient survival;  cyclin D1 suppression decreased MRP mRNA; and targeting cyclin D1 may have dual advantage of suppressing pancreatic cancer growth while enhancing the chemosensitivity of the tumor cells.

Long teaches pancreatic cancer has the worst survival rate of all cancers; drug resistance (both intrinsic and acquired) is thought to be a major reason for the limited benefit of most pancreatic cancer therapies (Abstract/Introduction).  Long further teaches the ABC transporters, such as multidrug resistance protein (MRP) 1 (ABCC1) and MRP5 (ABCC5) have been implicated in drug resistance in pancreatic tumors and been shown to confer resistance to pancreatic cell lines against common chemotherapeutic drugs (page 819, right, 1st paragraph).  Long teaches the presence of cancer stem cells (CSCs) may also contribute to pancreatic cancer’s resistance to chemotherapy and the high recurrence rate after clinical remission (page 821, left, last paragraph); and Wnt/β-catenin signaling may be implicated in the chemoresistance and radioresistance (page 821, right, 2nd paragraph).    Long establishes that MRP1 and MRP5 are implicated in drug resistance in pancreatic tumors against common therapeutic drugs and Wnt/β-catenin signaling may be implicated in the chemoresistance and radioresistance.

Cui teaches pancreatic cancer is characterized by its intrinsic resistance to cytotoxic agents; Wnt/β-catenin signaling, which functions by regulating transcriptional factor β-catenin that activates transcription of Wnt target genes, is implicated in stimulating angiogenesis, maintaining highly resistant cancer stem cells (CSCs), regulating cell cycle and apoptosis of pancreatic cancer, which are also main mechanisms of drug resistance (page 2464, left 1st paragraph); Maher et al have showed that inhibiting β-catenin can enhance cytotoxicity of the standard chemotherapeutic drugs in colon cancer, breast cancer and prostatic cancer.  Cui establishes that β-catenin activates transcription of Wnt target genes, is implicated in stimulating angiogenesis, maintaining highly resistant cancer stem cells (CSCs), regulating cell cycle and apoptosis of pancreatic cancer, which are also main mechanisms of drug resistance and inhibiting β-catenin enhances cytotoxicity of the standard chemotherapeutic drugs in cancer cells.

Xiao teaches gene expression of multidrug resistant proteins (MRP1, MRP2, and MRP3) was induced by conventional chemotherapeutic agents in pancreatic carcinoma cell line; upregulated gene expression of MDR proteins were accompanied with increased gene expression of RAF1/ERK and furthermore, the activated RAF1/ERK tyrosine kinase signaling pathway (page 2127, left, 1st paragraph); doxorubicin treatment led to an increase in MRP1 and MRP3 mRNA (page 2124, left, 1st paragraph).  Xiao establishes doxorubicin leads to increase in MRP1 expression in pancreatic cancer cells.

Moreover, Sui teaches multiple drug resistance (MDR), defined as the ability of tumour cells to survive exposure to many chemotherapeutic agents, is a major cause of treatment failure in human cancers; the membrane transporter P-glycoprotein (Pgp, encoded by the ABCB1 [adenosine triphosphate-binding cassette, subfamily B, member 1] gene) is the main mechanism for decreased intracellular drug accumulation in human MDR cancer (abstract).  Moreover, Sui teaches the Ras/MAPK (mitogen-activated protein kinase, originally known as the ERK [extracellular signal-regulated kinase]) pathway is probably the best characterized signal transduction pathway in cell biology; cytotoxic anticancer drugs have been shown to induce stress pathways via the MAPK/MAPK kinase (MAPKK)/MAPKK kinase (MAPKKK) pathway, which is made up of three consecutive kinases; specific inhibitors of the MAPK pathway significantly reduced the survival of ABCB1/Pgp-mediated MDR cancer cells, suggesting that the activation of pathways leading to ABCB1/Pgp overexpression is an intrinsic MDR phenotype; compounds that have been shown effectively to reverse Pgp-mediated MDR by inhibiting the MAPK signaling pathway.  Thus, Sui establishes that inhibiting the MAPK signaling pathway/ERK pathway is effective to reverse Pgp-mediated MDR.
McCubrey teaches drugs such as doxorubicin can activate p53 which can lead to increased expression of the discoidin domain receptor (DDR), which in turn can result in Raf/MEK/ERK pathway activation; activated ERK can phosphorylate p53 and regulate its activity; doxorubicin can also activate the calcium calmodulin dependent kinase (CaM-K) cascade via ROS; activation of this cascade can also result in stimulation of the Raf/MEK/ERK cascade which induces the transcription of genes which are involved in DNA repair and lead to drug resistance (page 1090, left, 2nd paragraph).   
Andradas teaches GPR55 participates in the control of cancer cell proliferation (title); most human cancer cells express GPR55 and found a correlation between GPR55 expression and histological grade in human gliomas, breast tumours and pancreatic tumours (Results); results indicate that GPR55 could be a marker of tumour aggressiveness (high histological grades, poor differentiation, low survival rates) and that this receptor mediates part of the well known effects of cannabinoids on cancer cell proliferation via ERK modulation (Conclusions). 

It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if a subject having pancreatic cancer has developed resistance to doxorubicin by measuring if the tumor is overexpression (a) MRP1, (b) MRP5, (c) β-catenin, and (d) cyclin D1 since the prior art establishes that MRP1, MRP5, β-catenin, and cyclin D1 are implicated in chemoresistance in pancreatic cancer, MRP1 and MRP5 confer resistance against doxorubicin in pancreatic cells; and inhibition of β-catenin and cyclin D1 have been shown to increase chemosensitivity and cytotoxicity in tumor cells.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wainer to the treatment of pancreatic tumor cells that have developed resistance to a chemotherapeutic agent, doxorubicin, in order to reduce ERK phosphorylation in said resistant cells to thereby enhance chemosensitivity of said pancreatic cells to treatment by said chemotherapeutic agent, doxorubicin with an expectation of success, since the prior art establishes that pretreatment of pancreatic cells with GPR55 antagonists inhibit ERK phosphorylation in tumor cells and doxorubicin activates ERK phosphorylation and stimulates Raf/MEK/ERK pathway activation which leads to drug resistance.  

Regarding claims 57 and 58, Wainer teaches the compound is (R,S’)-4’-methoxy-1-napthylfenoterol (MNF) or (R,R’)-4’-methoxy-1-napthylfenoterol (MNF) or combinations thereof (claim 7).

Regarding claim 59, Wainer teaches routes of administration useful in the disclosed methods included oral and parenteral routes [0163].

Regarding claim 60, Wainer teaches the methods can include administration of the one or more therapeutic agents separately, sequentially or concurrently.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the (R,S)-4-methoxy-1-naphthylfenoterol concurrently with the doxorubicin or to administer the (R,S)-4-methoxy-1-naphthylfenoterol after the doxorubicin (i.e. sequentially) in view of the teachings of Wainer.
Taken together, all this would result in the practice of the method of claims 56-60 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
Applicant argues:
The newly presented claims are limited to pancreatic cancer tumors that have become resistant to doxorubicin or gemcitabine. More importantly, the newly presented claims require the drug resistant pancreatic cancer tumor to not only over express proteins associated with the MEK/ERK pathway, i.e., MRP1 and  MRP5, but also proteins associated with PI3K/AKTpathway, i.e., (β-catenin and a protein associated with numerous pathways, cyclin D1.  There is no express or implicit teaching or suggestion in any of the cited references that would lead a skilled artisan to reasonably believe that administering MNF prior to the administration of doxorubicin or gemcitabine could be used to inhibit both the MEK/ERK pathway and the PI3K/AKT pathway, and thereby cause the prior drug resistant pancreatic tumor that is over expressing both MEK/ERK and PI3K/AKT proteins to become treatable with doxorubicin or gemcitabine.  
Support that a skilled artisan would not have a reasonable expectation that the currently claimed method could be used to successfully treat a drug resistant pancreatic cancer cell tumor that is over expressing MRP1, MRP-5, β-catenin and cyclin D1 by administering MNF prior to the administration of doxorubicin or gemcitabine to reduce the express of MRP1, MRP-5, β-catenin and cyclin D1 can be found in Zalatnai which was cited by the Examiner. Zalatnai attempts to describe the causes of chemoresistance (drug resistance) in pancreatic cancer and concludes that the chemoresistance of pancreatic cancer is "highly complex" and cannot be generalized.  Applicant respectfully submits the newly presented claims are patentable over the cited references because there is no teaching or suggestion in the cited references that would lead a skilled artisan to reasonable believe MNF could be used in combination with doxorubicin or gemcitabine to successfully treat a pancreatic tumor that is resistant to doxorubicin or gemcitabine wherein the pancreatic tumor is overexpressing MRP1, MRP5, β-catenin and cyclin D1 because the cited references fail to suggest that MNF can reduce the over expression of MRP1, MRP5, β-catenin and cyclin D1 and thereby make the drug resistant tumor sensitive to doxorubicin and gemcitabine. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it was well known in the art that pancreatic cancer is characterized by its intrinsic resistance to cytotoxic agents.  Moreover, as set forth above, Chen establishes that it was known in the art that MRP1 and MRP5 could confer resistance to doxorubicin.  Long establishes that MRP1 and MRP5 are implicated in drug resistance in pancreatic tumors against common therapeutic drugs and Wnt/β-catenin signaling may be implicated in the chemoresistance and radioresistance.  Kornmann establishes that pancreatic cancer overexpresses cyclin D1; cyclin D1 overexpression correlates with decreased patient survival;  cyclin D1 suppression decreased MRP mRNA; and targeting cyclin D1 may have dual advantage of suppressing pancreatic cancer growth while enhancing the chemosensitivity of the tumor cells.  Cui establishes that β-catenin activates transcription of Wnt target genes, is implicated in stimulating angiogenesis, maintaining highly resistant cancer stem cells (CSCs), regulating cell cycle and apoptosis of pancreatic cancer, which are also main mechanisms of drug resistance and inhibiting β-catenin enhances cytotoxicity of the standard chemotherapeutic drugs in cancer cells.  Xiao establishes doxorubicin leads to increase in MRP1 expression in pancreatic cancer cells.  Thus, it was well known in the art that MRP1, MRP5, β-catenin, and cyclin D are overexpressed in pancreatic cancer cells and are correlated with chemoresistance, doxorubicin resistance.  
As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if a subject having pancreatic cancer has developed resistance to doxorubicin by measuring if the tumor is overexpression (a) MRP1, (b) MRP5, (c) β-catenin, and (d) cyclin D1 since the prior art establishes that MRP1, MRP5, β-catenin, and cyclin D1 are implicated in chemoresistance in pancreatic cancer, MRP1 and MRP5 confer resistance against doxorubicin in pancreatic cells; and inhibition of β-catenin and cyclin D1 have been shown to increase chemosensitivity and cytotoxicity in tumor cells.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wainer to the treatment of pancreatic tumor cells that have developed resistance to a chemotherapeutic agent, doxorubicin, in order to reduce ERK phosphorylation in said resistant cells to thereby enhance chemosensitivity of said pancreatic cells to treatment by said chemotherapeutic agent, doxorubicin with an expectation of success, since the prior art establishes that pretreatment of pancreatic cells with GPR55 antagonists inhibit ERK phosphorylation in tumor cells and doxorubicin activates ERK phosphorylation and stimulates Raf/MEK/ERK pathway activation which leads to drug resistance.  

Conclusion
Claims 56-60 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628